Citation Nr: 1135725	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-28 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to March 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision that, in pertinent part, denied service connection for hypertension.  The Veteran timely appealed.

In July 2007, the Veteran withdrew his prior request for a Board hearing, in writing.

This claim was previously before the Board and remanded in August 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary prior to final adjudication of the Veteran's appeal.

In August 2010, the Board remanded this matter for several reasons.  First, the Board instructed that all appropriate action was to be taken to obtain the Veteran's complete service treatment records for his period of active duty with the U.S. Marine Corps from May 1963 to March 1987.  It was noted that some service treatment records were contained in the file; however, they were all dated from 1978 to 1987.  In September 2010, the Appeals Management Center (AMC), which developed the Veteran's claim on remand, requested complete service treatment records from the National Personnel Records Center (NPRC).  There is no indication that a copy of the Veteran's separation document was included in the request, as was specified in the Board's remand.  In a December 2010 response, the NPRC indicated that all available requested records had been mailed.  However, these records are all dated from 1982 to 1990.  As such, no service records dated prior to 1978 were obtained.  The AMC did not inform the Veteran of the possibly missing records and alternative methods for obtaining them, nor did the AMC issue a formal finding as to the unavailability of the records.

Also in the August 2010 remand, the Board directed that the Veteran's reports of treatment for high blood pressure in 1975 at Wiesbaden Air Force Hospital in Bonn, Germany should be requested.  The Veteran's separation document was to be sent with this request.  In an August 2010 request to the NPRC, the AMC as for such records, indicating that they were dated in 1975.  There is no evidence that a copy of the Veteran's separation document was included in the request.  In its December 2010 response, the NPRC indicated that no search was possible based upon the information that was provided.  The AMC was to specify a single year to be searched.  The Board finds that the AMC did specify a single year to be searched in its August 2010 request.  However, no follow-up request was ever made to the NPRC.  The Veteran was not informed of the unavailability of these records, and no formal finding was issued.

VA's duty to assist claimants in obtaining evidence includes making reasonable efforts to obtain medical evidence and other federal records, such as service treatment records, in the custody of a Federal department or agency. Moreover, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will only end its efforts to obtain records from a Federal department or agency once it concludes that the records sought do not exist or further efforts to obtain the records would be futile.  See 38 C.F.R. § 3.159(c)(2).

If, after continued efforts to obtain Federal records, VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  The notice must contain the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  38 U.S.C. §5103A(b)(2)); 38 C.F.R. § 3.159(e).

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to ensure compliance.  Id.

Since the Board's August 2010 directives and 38 C.F.R. § 3.159 were not fully complied with, the Veteran's claim must be remanded again.  Further, the Board finds that, if additional pertinent evidence is obtained, a VA examination should be scheduled with regard to this claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain the Veteran's complete service treatment records for his period of active duty in the U.S. Marine Corps from May 1963 to March 1987.  

Take appropriate action to obtain the Veteran's hospital clinical records and/or outpatient treatment records for treatment of high blood pressure in 1975 at the Wiesbaden Air Force Hospital in Bonn, Germany.  At that time, the Veteran was assigned to the Marine Security Guard Program, and was the NCOIC of the Marine detachment in Bonn, Germany.

Send a copy of the Veteran's separation document with each request.  All records and/or responses received should be associated with the claims file.

Efforts to obtain the records should end only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.

If the requested records are not available, or the search for such records otherwise yields negative results, provide the claimant with oral or written notice of that fact and make a record of any oral notice conveyed to the claimant.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, and notice that the claimant is ultimately responsible for providing the evidence.

2.  Only if any additional, pertinent evidence is obtained, afford the Veteran a VA examination to identify all current disabilities underlying his current complaints of hypertension and the likely etiology of elevated blood pressure readings.  The claims file must be made available to the examiner for review.  The examiner is requested to determine:

For any disability exhibited by elevated blood pressure, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service, or is otherwise related to active duty.

The examiner should reconcile any opinion with the service treatment records and post-service treatment records.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

